PURCHASE AND SALE AGREEMENT


BETWEEN


PKLB LIMITED PARTNERSHIP, a Maryland partnership having
BASi MARYLAND, INC., a Maryland corporation as its general partner


AS SELLER


AND


THE KEVIN F. DONOHOE COMPANY, INC.


a Pennsylvania corporation


AS PURCHASER


As of November 11, 2004

PURCHASE AND SALE AGREEMENT


        THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of the
11th day of November, 2004 (the “Effective Date”), by and between PKLB LIMITED
PARTNERSHIP, a Maryland partnership having BASi MARYLAND, INC., a Maryland
corporation as its general partner, having an address at 300 W. Fayette Street,
Baltimore, Maryland 21201, and The Kevin F. Donohoe Company, Inc., a
Pennsylvania corporation, its successors and assigns (“Purchaser”), having an
address at The Curtis Center, Suite 700, Independence Square West, Philadelphia,
Pennsylvania 19106.

W I T N E S S E T H:

ARTICLE 1.

PURCHASE AND SALE

        1.         Agreement of Purchase and Sale.    Purchaser and Seller
entered into a Purchase and Sale Agreement dated July 26, 2004 (the “Initial
Agreement”), a’ copy of which is attached hereto as Exhibit A. The Initial
Agreement was terminated by the Purchaser pursuant to Section 3.2 thereof by a
letter from Purchaser to Seller dated September 17, 2004. Notwithstanding such
termination, the parties hereto wish to proceed with the sale and purchase of
the Property in accordance with the terms and conditions of the Initial
Agreement, which terms and conditions are hereby incorporated by reference
herein, and are modified as set forth below.

ARTICLE 2.

MODIFICATIONS TO INITIAL AGREEMENT

        1.         The Purchase Price is Six Million Five Hundred Thousand
Dollars ($6,500,000).

        2.         Paragraph 1.5 shall read as follows:

        “Within ten (10) business days after the Effective Date, Purchaser shall
deposit with First American Title Insurance Company (the “Escrow Agent”), having
its office at 410 E. Pratt Street, Suite 323, Baltimore, Maryland 21202,
Attention: Joseph Reineberg, the sum of One Million Dollars ($1,000,000) (the
“Earnest Money”) in good funds, either by certified bank or cashier’s check or
by federal wire transfer. The parties agree to use commercially reasonable
efforts to reach agreement with respect to all title matters and the final form
of the Seller Lease within the ten (10) day period following the Effective Date.
The Earnest Money shall be non-refundable except in the case of (i) a default by
Seller under Section 6.2, or (ii) any other provision of this Agreement pursuant
to which Purchaser shall be entitled to a return of the Earnest Money following
a termination hereof. The Escrow Agent shall hold the Earnest Money in an
interest-bearing account in accordance with the terms and conditions of an
escrow agreement in a form reasonably acceptable to Seller, Purchaser and Escrow
Agent entered into among Seller, Purchaser and Escrow Agent simultaneously with
the execution of this Agreement. All interest accruing on such sum shall become
a part of the Earnest Money and shall be distributed as Earnest Money in
accordance with the terms of this Agreement.






        3.         Paragraph 2.1, 2.2, 2.3 (including subparagraphs 2.3.2, 2.3.3
and 2.3.4) and 2.5 are deleted.

        4.         Article 3 shall read as follows:

        3.1         Right of Inspection.    During the period beginning upon the
Effective Date until Closing, Purchaser shall have the right to make a physical
inspection of the Property and to examine during Seller’s normal business hours,
at such place or places at the Property, in the offices of the property manager
or elsewhere as the same may be located, any operating files maintained by
Seller or its property manager in connection with the redevelopment, leasing,
maintenance and/or management of the Property, including, without limitation,
the Leases, lease files, Operating Agreements, insurance policies, bills,
invoices, receipts and other general records relating to the income and expenses
of the Property, correspondence, surveys, engineering reports, plans and
specifications, warranties for services and materials provided to the Property,
and environmental audits and similar materials. Any inspections by Purchaser
shall be conducted only during Seller’s normal business hours and upon at least
24 hours prior notice to Seller. Purchaser will use commercially reasonable
efforts to perform its inspections in a manner that does not materially
interfere with Seller’s business operations being conducted upon the Property.
Purchaser shall be entitled to conduct invasive testing on the Property with
Seller’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed. Purchaser agrees to repair any damage to the
Property caused by Purchaser and to indemnify against and bold Seller harmless
from any claim for liabilities, costs, expenses (including reasonable attorneys’
fees actually incurred) damages or injuries arising out of or resulting from the
inspection or testing of the Property by Purchaser or its agents, and
notwithstanding anything to the contrary in this Agreement, such obligation to
indemnify and hold harmless Seller shall survive Closing or any termination of
this Agreement. Purchaser shall maintain public liability and property damage
insurance in the amount of $1,000,000, and automobile liability insurance in an
amount not less than $1,000,000 which insurance coverage shall name Seller as an
additional insured and which insurance coverage shall otherwise be in form and
substance satisfactory to Seller and adequate to insure against all liability of
Purchaser and its consultants, respectively, and each of its agents, employees
or contractors, arising out of the inspections or testing. All inspections and
testing shall occur at reasonable times agreed upon by Seller and Purchaser and
shall be conducted so as not to interfere unreasonably with use of the Property
by Seller or its tenants.

        3.2         Seller Lease.    Seller and Purchaser agree to act in good
faith to agree upon the terms and conditions of a triple net lease between
Seller, as tenant, and Purchaser, as landlord, for approximately 101,000 square
feet of space on the Property (the “Seller Lease”), which terms and conditions
will include, but shall not be limited to (i) a lease term of three (3) years
beginning with the date of Closing, (ii) base rent equal to $8.00 per leasable
square foot of space on a triple net basis, with Seller being responsible for
all its proportionate share of operating costs, including, without limitation,
utilities, real estate taxes and insurance and all maintenance and repair costs
(including elevators) except that Purchaser shall be responsible for roof repair
and maintenance and all other capital repairs or replacements (including floors,
slabs, foundations and structural elements of the Property), and (iii) an
agreement by Purchaser that it will not intentionally take any action that would
materially adversely impact Seller’s business during the lease term (with the
understanding that Seller, as tenant, is solely responsible for compliance with
all laws, rules and regulations applicable to its business). In order to secure
Seller’s obligations under the Lease, Seller shall deliver to Purchaser at
Closing an irrevocable letter of credit in the face amount of Two Million Eight
Hundred Thousand Dollars ($2,800,000) issued by a financial institution and in
form and substance acceptable to Purchaser (the “Letter of Credit”). The Letter
of Credit shall remain in place for the term of the Seller Lease and may be
drawn by Purchaser in the event of Seller’s failure to comply with its
obligations under the Seller Lease or in the event that the Letter of Credit is
not renewed within thirty (30) days of any expiration thereof. Provided no
default has occurred under the Seller Lease, the face amount of the Letter of
Credit may be reduced to Two Million Dollars ($2,000.000) on the first
anniversary of the date of the Seller Lease and to One Million Dollars
($1,000,000) on the second anniversary of the date of the Seller Lease.




2

        5.         Paragraph 4.1. shall read as follows:

        “The Closing shall be held at the offices of Gallagher Evelius & Jones
LLP, 216 N. Charles Street, Suite 400, Baltimore, Maryland 21201, on the date
selected by the Purchaser with at least five (5) days prior notice to the Seller
not later than the thirtieth (30th) day following the Effective Date (the
“Outside Date”). Buyer shall have the right to extend the Outside Date by up to
ten (10) days by notifying the Seller on or before the thirtieth (30th) day
following the Effective Date of its desire to so extend the Outside Date.”

        6.         Paragraph 4.6 is amended by adding the following paragraph;

        “4.6.5     Seller has complied with all of the Schedule B-Section 1
requirements applicable to the Seller as required by the title company in the
Title Commitment issued by First American Title Insurance Company, Commitment
No. NOS-106989-PHIL, effective April 24, 2004. Notwithstanding the foregoing,
nothing shall relieve the Purchaser of any of the obligations Purchaser has
assumed under the other terms of the Agreement in order to comply with its
Schedule B-1 requirements.”

        All references in the Initial Agreement to the “Effective Date” shall be
deemed to mean the Effective Date of this Agreement.

[Signatures follow on next page]




3

        IN WITNESS WHEREOF, and intending to be legally bound, the undersigned
have duly executed this Agreement.

  SELLER:

PKLB LIMITED PARTNERSHIP

By:  BASi MARYLAND, INC., General Partner


By:  /s/  Michael P. Silvon, Ph.D.

--------------------------------------------------------------------------------

Name:  Michael P. Silvon, Ph.D.
Title:  Secretary



PURCHASER:

THE KEVIN F. DONOHOE COMPANY, INC.


By:  /s/  Henry B. Glover, Jr.

--------------------------------------------------------------------------------

Name:  Henry B. Glover, Jr.
Title:  Vice President






4

EXHIBIT A





AGREEMENT OF PURCHASE AND SALE

BETWEEN PKLB LIMITED PARTNERSHIP

“SELLER”

AND

THE KEVIN F. DONOHOE COMPANY, INC.

“BUYER”

DATED JULY 26, 2004








5

PURCHASE AND SALE AGREEMENT


BETWEEN


PKLB LIMITED PARTNERSHIP, a Maryland partnership having
BASi MARYLAND, INC., a Maryland corporation as its general partner


AS SELLER


AND


THE KEVIN F. DONOHOE COMPANY, INC.


a Pennsylvania corporation


AS PURCHASER


As of July 26, 2004











TABLE OF CONTENTS


ARTICLE 1   PURCHASE AND SALE 1     1.1   Agreement of Purchase and Sale 1 
   1.2   Property Defined 2     1.3    Permitted Exceptions 2     1.4
   Purchase Price 2     1.5    Earnest Money 2     1.6    Independent Contract
Consideration 3  ARTICLE 2   TITLE, SURVEY AND ENVIRONMENTAL 3     2.1    Title
Examination; Commitment for Title Insurance 3     2.2    Survey 3     2.3
   Title/Survey Objections: Cure of Title/Survey Objections 3     2.4
   Conveyance of Title 4     2.5    Environmental Assessment 4     2.6    No
Change in Status 5  ARTICLE 3   INSPECTION PERIOD 5     3.1    Right of
Inspection 5     3.2    Right of Termination 5     3.3    Seller Lease 6 
ARTICLE 4   CLOSING 6     4.1    Time and Place 6     4.2    Seller's
Obligations at Closing 6     4.3    Purchaser's Obligations at Closing 8     4.4
   Credits and Prorations 8     4.5    Closing Costs 10 




i

   4.6    Conditions Precedent to Obligation of Purchaser 10     4.7
   Conditions Precedent to Obligation of Seller 11  ARTICLE 5   REPRESENTATIONS,
WARRANTIES AND COVENANTS 11     5.1    Representations and Warranties of Seller
11     5.2    Survival of Seller's Representations and Warranties 13     5.3
   Operating Covenant of Seller 13     5.4    Representations and Warranties of
Purchaser 13     5.5    Survival of Purchaser's Representations and Warranties
14  ARTICLE 6   DEFAULT 14     6.1    Default by Purchaser 14     6.2    Default
by Seller 14  ARTICLE 7   RISK OF LOSS 15     7.1    Minor Damage 15     7.2
   Major Damage 15     7.3    Definition of "Major Loss" 15  ARTICLE
8   COMMISSIONS 16     8.1    Brokerage Commissions 16  ARTICLE
9   MISCELLANEOUS 16     9.1    Indemnification 16     9.2    Public Disclosure
16     9.3    Assignment 16     9.4    Notices 17     9.5    Modifications 18 
   9.6    Calculation of Time Periods 18     9.7    Successors and Assigns 18 




ii

   9.8    Entire Agreement 18     9.9    Further Assurances 18     9.10
 Counterparts 18     9.11  Severability 19     9.12  Applicable Law 19 
   9.13  No Third Party Beneficiary 19     9.14  Exhibits and Schedules 19 
   9.15  Captions 19     9.16  Construction 19     9.17 Termination of Agreement
19     9.18  Survival 20     9.19  No Recordation 20     9.20  Confidentiality
20  EXHIBIT A   LEGAL DESCRIPTION OF THE LAND 22  EXHIBIT B   RENT ROLL 23 
EXHIBIT C   OPERATING AGREEMENTS SCHEDULE 24 




iii

PURCHASE AND SALE AGREEMENT


        THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of the
26th day of July, 2004 (the “Effective Date”) by and between PKLB LIMITED
PARTNERSHIP, a Maryland partnership having BASi MARYLAND, INC., a Maryland
corporation as its general partner, having an address at 300 W. Fayette Street,
Baltimore, Maryland 21201, and The Kevin F. Donohoe Company, Inc., a
Pennsylvania corporation, its successors and assigns (“Purchaser”), having an
address at The Curtis Center, Suite 700, Independence Square West, Philadelphia,
Pennsylvania 19106.

W I T N E S S E T H:

ARTICLE 1
PURCHASE AND SALE

        1.1         Agreement of Purchase and Sale. Subject to the terms and
conditions hereinafter set forth, Seller agrees to sell and convey and Purchaser
agrees to purchase the following:

                        1.1.1         that certain tract or parcel of land
situated at 300-306 W. Fayette Street, Baltimore City, Maryland more
particularly described on Exhibit A attached hereto and made a part hereof,
together with all and singular the rights and appurtenances pertaining to such
property, including any right, title and interest of Seller in and to adjacent
streets, alleys or rights-of-way (the property described in this Subsection
1.1.1 being herein referred to collectively as the “Land”);

                        1.1.2         all buildings, structures, fixtures and
other improvements on the Land (the property described in this Subsection 1.1.2
being herein referred to collectively as the “Improvements”);

                        1.1.3         all of Seller’s right, title and interest
in and to all tangible personal property upon the Land or within the
Improvements, including, without limitation, appliances, furniture, carpeting,
draperies and curtains, tools and supplies, and other items of personal property
(excluding cash) used exclusively in connection with the operation of the Land
and the Improvements (the property described in this Subsection 1.1.3 being
herein referred to collectively as the “Personal Property”); Personal Property
does not include furniture, appliances, tools and supplies used in the normal
course of Seller’s business.

                        1.1.4         all of Seller’s right, title and interest
in and to all agreements listed and described on Exhibit B (the “Rent Roll”)
attached hereto and made a part hereof, pursuant to which any portion of the
Land or Improvements is used or occupied by anyone other than Seller (the
property described in this Subsection 1.1.4 being herein referred to
collectively as the “Leases”) which leases shall include the Seller Lease (as
hereinafter defined); and

                         1.1.5         all of Seller’s right, title and interest
in and to (i) all contracts and agreements (collectively, the “Operating
Agreements”) listed and described on Exhibit C (the “Operating Agreements
Schedule”) attached hereto and made a part hereof, relating to the upkeep,
repair, maintenance or operation of the Land, Improvements or Personal Property
which will extend beyond the date of Closing (as such term is defined in Section
4.1 hereof), including specifically, without limitation, all assignable
equipment leases, and (ii) all assignable existing warranties and guaranties
(expressed or implied) issued to Seller in connection with the Improvements or
the Personal Property (the property described in this Subsection 1.1.5 being
sometimes herein referred to collectively as the “Intangibles”).






        1.2        Property Defined.    The Land, the Improvements, the Personal
Property, the Leases and the Intangibles are hereinafter sometimes referred to
collectively as the "Property."

        1.3        Permitted Exceptions.    The Property shall be conveyed
subject to the matters which are, or are deemed to be, Permitted Exceptions
pursuant to Article 2 hereof. For purposes hereof, “Permitted Exceptions” are
those matters affecting title to the Property which Purchaser has agreed or has
deemed to agree pursuant to the terms of Section 2.3 to accept title subject to
and in accordance with this Agreement, without any adjustment to the Purchase
Price.

        1.4        Purchase Price.    Seller is to sell and Purchaser is to
purchase the Property for a total of Seven Million Seven Hundred Fifty Thousand
and 00/100 Dollars ($7,750,000) (the “Purchase Price”). The Purchase Price shall
be paid to Seller at Closing (hereinafter defined).

        1.5        Earnest Money.    Within three (3) business days after the
execution and delivery of this Agreement, Purchaser shall deposit with First
American Title Insurance Company (the “Escrow Agent”), having its office at 401
E. Pratt Street, Suite 323, Baltimore, Maryland 21202, Attention: Joseph
Reineberg, the sum of Two Hundred Fifty Thousand and 00/100 Dollars ($250,000)
(the “Initial Earnest Money”) in good funds, either by certified bank or
cashier’s check or by federal wire transfer. On or before the expiration of the
Inspection Period (as hereinafter defined) and provided Purchaser has not
terminated this Agreement pursuant to Section 3.2 hereof, Purchaser shall make
an additional deposit with the Escrow Agent in the amount of Seven Hundred Fifty
Thousand Dollars ($750,000) (the “Additional Earnest Money”, the Initial Earnest
Money and the Additional Earnest Money are hereinafter collectively referred to
as the “Earnest Money”) and upon expiration of the Inspection Period, if
Purchaser has not terminated this Agreement, the Earnest Money shall be
non-refundable (except in the case of (i) a failure of a condition precedent to
Purchaser’s obligation to proceed to Closing set forth in Section 4.6, (ii) a
default by Seller under Section 6.2, (iii) a termination of this Agreement by
Purchaser pursuant to Section 2.3.3, or (iv) any other provision of this
Agreement pursuant to which Purchaser shall be entitled to a return of the
Earnest Money following a termination hereof). The Escrow Agent shall hold the
Earnest Money in an interest-bearing account in accordance with the terms and
conditions of an escrow agreement in a form reasonably acceptable to Seller,
Purchaser and Escrow Agent entered into among Seller, Purchaser and Escrow Agent
simultaneously with the execution of this Agreement. All interest accruing on
such sum shall become a part of the Earnest Money and shall be distributed as
Earnest Money in accordance with the terms of this Agreement.




2

        1.6        Independent Contract Consideration.    In addition to the
Earnest Money, Purchaser shall, concurrently with its execution hereof, deliver
to Seller a check in the amount of ONE HUNDRED AND NO/100 DOLLARS ($100.00),
which amount Seller and Purchaser agree has been bargained for as consideration
for Seller’s execution and delivery of this Agreement and Purchaser’s right to
inspect the Property pursuant to Article 3. Such sum is in addition to and
independent of any other consideration or payment provided for in this Agreement
and is non-refundable in all events.

ARTICLE 2
TITLE, SURVEY AND ENVIRONMENTAL

        2.1         Title Examination; Commitment for Title
Insurance.    Purchaser shall have until the expiration of the Inspection Period
to examine title to the Property. During the Inspection Period, Purchaser may,
at its option, obtain from Escrow Agent sometimes hereinafter referred to as the
“Title Company” at Purchaser’s expense, an ALTA title insurance commitment (the
“Title Commitment’) covering the Property, showing all matters affecting title
to the Property and binding the Title Company to issue at Closing an Owner’s
Policy of Title insurance in the full amount of the Purchase Price. If Purchaser
desires to obtain a Title Commitment, Purchaser shall cause the Title Commitment
to be issued within thirty (30) days after the effective date.

        2.2        Survey.     During the Inspection Period, Purchaser may, at
its option, employ a surveyor or surveying firm (the “Surveyor”), licensed by
the state in which the Property is located, to survey the Property and prepare a
survey thereof (the “Survey”). If Purchaser desires to obtain a Survey,
Purchaser shall cause the Survey to be prepared within thirty (30) days after
the Effective Date.

        2.3         Title/Survey Objections: Cure of Title/Survey
Objections.    Purchaser shall have until the earlier of (i) ten (10) days after
Purchaser’s receipt of both the Title Commitment and the Survey or (ii)
expiration of the Inspection Period to give written notice to Seller of such
objections as Purchaser may have to any exceptions to title disclosed in the
Title Commitment or the Survey. Any notice of objections sent by Purchaser to
Seller shall be accompanied by a copy of the Survey and a copy of the Title
Commitment together with any instrument that is the subject of Purchaser’s
notice of objections. Any exception to title disclosed in the Title Commitment
or the Survey to which Purchaser does not object by timely written notice shall
be a Permitted Exception.

                        2.3.2         In the event Purchaser gives timely
written notice of objection to any exceptions to title, Seller shall have the
right, but not the obligation, to attempt to remove, satisfy or otherwise cure
any exceptions to title so objected to. Within ten (10) days after receipt of
Purchaser’s notice of objection, (“Seller’s Title Cure Period”) Seller shall
give written notice to Purchaser informing Purchaser of Seller’s election with
respect to such exceptions. If Seller fails to give written notice of election
within such ten (10) day period, Seller shall be deemed to have elected not to
attempt to cure the matter objected to. If Seller elects to attempt to cure any
exceptions, Seller shall be entitled to one or more reasonable adjournments of
the Closing of up to, but not beyond, the sixtieth (60th) day following the date
for Closing set forth in Section 4.1 hereof to attempt such cure.




3

                        2.3.3         If Seller elects or is deemed to have
elected not to cure any exceptions to title objected to by Purchaser or if,
after electing to attempt to cure, Seller determines that it is unwilling or
unable to remove, satisfy or otherwise cure any such exceptions, Purchaser’s
sole remedy hereunder in such event shall be either: (i) to accept title to the
Property subject to such exceptions as if Purchaser had not objected thereto and
without reduction of the Purchase Price or (ii) to terminate this Agreement,
whereupon the Escrow Agent shall return the Earnest Money to Purchaser and the
parties hereto shall be relieved of all further liability and/or obligation
hereunder. Seller shall be deemed to have cured any such exception if the Title
Company agrees to affirmatively insure over such exception.

                        2.3.4         To terminate this Agreement pursuant to
this Section 2.3, Purchaser must give written notice to Seller of its election
to terminate not later than (i) five (5) business days after receipt of written
notice from Seller of Seller’s election not to attempt to cure any exception or
of Seller’s determination, having previously elected to attempt to cure, that it
is unable or unwilling to do so or (ii) five (5) days after expiration of
Seller’s Title Cure Period if Seller is deemed herein to have elected not to
attempt to cure such exception. If Purchaser fails to give timely notice of its
election to terminate for any reason whatsoever such exception shall be deemed
to be a Permitted Exception.

        2.4         Conveyance of Title.    At Closing, Seller shall convey and
transfer to Purchaser all of Seller’s right, title and interest in and to the
Property. Notwithstanding anything contained herein to the contrary, the
Property shall be conveyed subject to the following matters, which shall be
deemed to be “Permitted Exceptions” for purposes hereof:

                        2.4.1         the rights of tenants under the Leases;

                        2.4.2         the lien of all ad valorem real estate
taxes and assessments not yet due and payable as of the date of Closing, subject
to adjustment as herein provided; and

                        2.4.3         items which are or become Permitted
Exceptions pursuant to Section 2.3 hereof.

        2.5         Environmental Assessment.    Purchaser may, at its option,
also obtain, at Purchaser’s expense, an environmental assessment covering the
Property (the “Environmental Report”). Purchaser shall, at any time prior to
expiration of the Inspection Period, give written notice to Seller of any matter
disclosed by such Environmental Report which Purchaser determines to be
unacceptable. In the event that Seller fails to cure or correct such
unacceptable environmental condition on or before Closing, Purchaser may (i)
terminate this Agreement, whereupon the Escrow Agent shall promptly return the
Earnest Money to Purchaser, and the parties hereto shall thereafter be relieved
of all further liability and/or obligation hereunder or (ii) withdraw its
objection and proceed to Closing notwithstanding such unacceptable environmental
condition.




4

        2.6         No Change in Status. Seller shall not cause or permit the
status of title to, or the environmental condition of, the Property to be
modified in any way subsequent to the date of this Agreement without the prior
written consent of the Purchaser.

ARTICLE 3
INSPECTION PERIOD

        3.1         Right of Inspection.    During the period beginning upon the
Effective Date and ending at 5:00 p.m. (local time at the Property) on
_______________, 2004 [forty-five (45) days following the date of this
Agreement] (hereinafter referred to as the “Inspection Period”), Purchaser shall
have the right to make a physical inspection of the Property, including, without
limitation, causing the Environmental Report to be issued, and to examine during
Seller’s normal business hours, at such place or places at the Property, in the
offices of the property manager or elsewhere as the same may be located, any
operating files maintained by Seller or its property manager in connection with
the redevelopment, leasing, maintenance and/or management of the Property,
including, without limitation, the Leases, lease files, Operating Agreements,
insurance policies, bills, invoices, receipts and other general records relating
to the income and expenses of the Property, correspondence, surveys, engineering
reports, plans and specifications, warranties for services and materials
provided to the Property, and environmental audits and similar materials. Any
inspections by Purchaser shall be conducted only during Seller’s normal business
hours and upon at least 24 hours prior notice to Seller. Purchaser will use
commercially reasonable efforts to perform its inspections in a manner that does
not materially interfere with Seller’s business operations being conducted upon
the Property. Purchaser shall be entitled to conduct invasive testing on the
Property with Seller’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed. Purchaser agrees to repair any
damage to the Property caused by Purchaser and to indemnify against and hold
Seller harmless from any claim for liabilities, costs, expenses (including
reasonable attorneys’ fees actually incurred) damages or injuries arising out of
or resulting from the inspection or testing of the Property by Purchaser or its
agents, and notwithstanding anything to the contrary in this Agreement, such
obligation to indemnify and hold harmless Seller shall survive Closing or any
termination of this Agreement. Purchaser shall maintain public liability and
property damage insurance in the amount of $1,000,000, and automobile liability
insurance in an amount not less than $1,000,000 which insurance coverage shall
name Seller as an additional insured and which insurance coverage shall
otherwise be in form and substance satisfactory to Seller and adequate to insure
against all liability of Purchaser and its consultants, respectively, and each
of its agents, employees or contractors, arising out of the inspections or
testing. All inspections and testing shall occur at reasonable times agreed upon
by Seller and Purchaser and shall be conducted so as not to interfere
unreasonably with use of the Property by Seller or its tenants.

        3.2         Right of Termination.    Seller agrees that in the event
Purchaser determines (such determination to be made in Purchaser’s sole and
absolute discretion) that the Property is not suitable for its purposes,
Purchaser shall have the right to terminate this Agreement by giving written
notice thereof to Seller prior to the expiration of the Inspection Period. If
Purchaser gives such notice of termination within the Inspection Period, this
Agreement shall terminate and the Earnest Money shall be returned to Purchaser.
Time is of the essence with respect to the provisions of this Section 3.2. If
Purchaser fails to give Seller a notice of termination prior to the expiration
of the Inspection Period, Purchaser shall no longer have any right to terminate
this Agreement under this Section 3.2, and the Earnest Money shall be
non-refundable (except as otherwise provided herein). Upon any termination of
this Agreement by Purchaser, Purchaser shall deliver to Seller copies of any
Environmental Report and any other nonproprietary, nonconfidential reports,
tests, or studies with respect to the Property prepared by or on behalf of
Purchaser.




5

        3.3         Seller Lease.    Seller and Purchaser agree to act in good
faith to agree upon the terms and conditions of a triple net lease between
Seller, as tenant, and Purchaser, as landlord, for approximately 101,000 square
feet of space on the Property (the “Seller Lease”), which terms and conditions
will include, but shall not be limited to (i) a lease term of two (2) years
beginning with the date of Closing, (ii) base rent equal to $8.00 per leasable
square foot of space on a triple net basis, with Seller being responsible for
all its proportionate share of operating costs, including, without limitation,
utilities, real estate taxes and insurance and all maintenance and, repair costs
(including elevators) except that Purchaser shall be responsible for roof repair
and maintenance and all other capital repairs or replacements (including floors,
slabs, foundations and structural elements of the Property), and (iii) an
agreement by Purchaser that it will not intentionally take any action that would
materially adversely impact Seller’s business during the lease term (with the
understanding that Seller, as tenant, is solely responsible for compliance with
all laws, rules and regulations applicable to its business).

ARTICLE 4
CLOSING

        4.1        Time and Place.    The Closing shall be held at the offices
of Gallagher Evelius & Jones LLP, 218 North Charles Street, Suite 400,
Baltimore, Maryland 21201, on a date selected by Purchaser with at least five
(5) days prior notice to Seller not later than the thirtieth (30th) day
following the expiration of the Inspection Period. At Closing, Seller and
Purchaser shall perform the obligations set forth in, respectively, Section 4.2
and Section 4.3.

        4.2        Seller's Obligations at Closing.    At Closing, Seller shall:

                        4.2.1         deliver to Purchaser a duly executed
special warranty deed (the “Deed”) in recordable form, conveying the applicable
portion of the Land and Improvements, subject only to the Permitted Exceptions;

                        4.2.2         deliver to Purchaser a duly executed bill
of sale conveying the applicable Personal Property without warranty of title or
use and without warranty, expressed or implied, as to merchantability and
fitness for any purpose Purchaser acknowledges that it is accepting all such
Personal Property “AS IS” and “WHERE IS”;




6

                         4.2.3         assign to Purchaser, and Purchaser shall
assume, the landlord/lessor interest in and to the applicable Leases by duly
executed assignment and assumption agreement pursuant to which (i) Seller shall
indemnify Purchaser and hold Purchaser harmless from and against any and all
claims pertaining to the Leases arising prior to Closing and (ii) Purchaser
shall indemnify Seller and hold Seller harmless from and against any and all
claims pertaining to the Leases arising from and after the Closing;

                        4.2.4         assign to Purchaser, and Purchaser shall
assume, Seller’s interest in the applicable Operating Agreements and the other
Intangibles (without any warranty of title or use) by duly executed assignment
and assumption agreement pursuant to which (i) Seller shall indemnify Purchaser
and hold Purchaser harmless from and against any and all claims pertaining to
the Operating Agreements or the other Intangibles arising prior to Closing and
(ii) Purchaser shall indemnify Seller and hold Seller harmless from and against
any and all claims pertaining to the Operating Agreements or the other
Intangibles arising from and after the Closing;

                        4.2.5         join with Purchaser to execute a notice in
form and content reasonably satisfactory to Purchaser and Seller which Purchaser
shall send to each tenant under each of the Leases informing such tenant of the
sale of the Property and of the assignment to Purchaser of Seller’s interest in,
and obligations under, the Leases (including, if applicable, Purchaser’s
assumption of Seller’s obligations with respect to any security deposits) and
directing that all rent and other sums payable after the Closing under each such
Lease shall be paid as set forth in the notice;

                        4.2.6         deliver to Purchaser a certificate, dated
as of the date of Closing and executed on behalf of Seller by a duly authorized
officer thereof, stating that the representations and warranties of Seller
contained in this Agreement are true and correct in all material respects as of
the date of the applicable Closing (with appropriate modifications of those
representations and warranties made in Section 5.1 hereof to reflect any
material changes therein including without limitation any changes resulting from
actions under Section 5.4 hereof) or identifying any representation or warranty
which is not, or no longer is, true and correct and explaining the state of
facts giving rise to the change (“Seller’s Closing Certificate”);

                        4.2.7         deliver to Purchaser such evidence as
Purchaser’s counsel and/or the Title Company may reasonably require as to the
authority of the person or persons executing documents on behalf of Seller;

                         4.2.8         deliver to Purchaser an affidavit duly
executed by Seller stating that Seller is not a “foreign person”as defined in
the Federal Foreign Investment in Real Property Tax Act of 1980 and the 1984 Tax
Reform Act;

                         4.2.9         deliver to Purchaser the applicable
Leases, Operating Agreements and licenses and permits, if any, in the possession
of Seller or Seller’s agents, together with such leasing and property files and
records which are material in connection with the continued operation, leasing
and maintenance of the Property;




7

                        4.2.10         execute and deliver the Seller Lease; and

                        4.2.11         deliver such additional documents as
shall be reasonably required to consummate the transaction contemplated by this
Agreement.

        4.3        Purchaser's Obligations at Closing.    At Closing, Purchaser
shall:

                        4.3.1         pay to Seller the full amount of the
Purchase Price, as increased or decreased by prorations and adjustments as
herein provided, in immediately available wire transferred funds pursuant to
Section 1.5 above, it being agreed that at Closing the Earnest Money shall be
delivered to Seller and applied towards payment of the Purchase Price;

                        4.3.2         join Seller in execution of the
instruments described in Subsections 4.2.3, 4.2.4, and 4.2.5 above;

                        4.3.3         deliver to Seller such evidence as
Seller’s counsel and/or the Title Company may reasonably require as to the
authority of the person or persons executing documents on behalf of Purchaser;

                        4.3.4         execute and deliver the Seller Lease; and

                        4.3.5         deliver such additional documents as shall
be reasonably required to consummate the transaction contemplated by this
Agreement.

        4.4        Credits and Prorations.

                        4.4.1         The following shall be apportioned with
respect to the Property as of 12:01 a.m., on the day of the applicable Closing,
as if Purchaser were vested with title to the Property during the entire day
upon which such Closing occurs: (i) rents, if any, as and when collected (the
term “rents” as used in this Agreement includes all payments due and payable by
tenants under the Leases and shall take into account any concessions relating to
any Lease), (ii) taxes (including personal property taxes on the Personal
Property) and assessments levied against the Property, (iii) payments under the
Operating Agreements, (iv) gas, electricity and other utility charges for which
Seller is liable, if any, such charges to be apportioned at Closing on the basis
of the most recent meter reading occurring prior to Closing, and (v) any other
operating expenses or other items pertaining to the Property which are
customarily prorated between a purchaser and a seller in the area in which the
Property is located.

                        4.4.2         At Closing, (i) Seller shall, at
Purchaser’s option, either deliver to Purchaser any security deposits actually
held by Seller pursuant to the Leases or credit to the account of Purchaser the
amount of such security deposits (to the extent such security deposits are not
applied against delinquent rents or otherwise applied as contemplated), and (ii)
Purchaser shall credit to the account of Seller all refundable cash or other
deposits posted with utility companies serving the Property, or, at Seller’s
option, Seller shall be entitled to receive and retain such refundable cash and
deposits.




8

                        4.4.3         Any taxes paid at or prior to Closing
shall be prorated based upon the amounts actually paid. If taxes and assessments
for the current year have not been paid before Closing, Seller shall be charged
at Closing an amount equal to that portion of such taxes and assessments which
relates to the period before Closing and Purchaser shall pay the taxes and
assessments prior to their becoming delinquent. Any such apportionment made with
respect to a tax year for which the tax rate or assessed valuation, or both,
have not yet been fixed shall be based upon the tax rate and/or assessed
valuation last fixed. To the extent that the actual taxes and assessments for
the current year differ from the amount apportioned at Closing, the parties
shall make all necessary adjustments by appropriate payments between themselves
following Closing provided; however, that Seller shall not be responsible for
any increased taxes or assessments resulting from an increase in the assessed
value of the Land or the Improvements first resulting from and after the day of
Closing or otherwise resulting from the sale of the Property.

                        4.4.4         Discounts for the prepayment of any taxes,
water rates or sewer rents shall be prorated as of the day of Closing.

                        4.4.5         As to gas, electricity and other utility
charges referred to in Subsection 4.4.1(iv) above, Seller may on notice to
Purchaser elect to pay one or more of all of said items accrued to the date
hereinabove fixed for apportionment directly to the person or entity entitled
thereto, and to the extent Seller so elects, such item shall not be apportioned
hereunder, and Seller’s obligation to pay such item directly in such case shall
survive the applicable Closing.

                        4.4.6         The Personal Property is included in this
sale, without further charge, except that Purchaser shall pay to Seller the
amount of any and all sales or similar taxes payable in connection with the
Personal Property and Purchaser shall execute and deliver any tax returns
required of it in connection therewith, said obligations of Purchaser to survive
Closing.

                        4.4.7         Unpaid and delinquent rent collected by
Seller and Purchaser after the date of Closing shall be delivered as follows:
(i) if Seller collects any unpaid or delinquent rent for the Property, Seller
shall, within fifteen (15) days after the receipt thereof, deliver to Purchaser
any such rent which Purchaser is entitled to hereunder relating to the date of
Closing and any period thereafter, and (ii) if Purchaser collects any unpaid or
delinquent rent from the Property, Purchaser shall, within fifteen (15) days
after the receipt thereof, deliver to Seller any such rent which Seller is
entitled to hereunder relating to the period prior to the date of Closing.
Seller and Purchaser agree that (iii) all rent received by Seller or Purchaser
within the first sixty (60) day period after the date of Closing shall be
applied first to delinquent rentals, if any, in the order of their maturity, and
then to current rentals, and (iv) all rent received by Seller or Purchaser after
the first sixty (60) day period after the date of Closing shall be applied first
to current rentals and then to delinquent rentals, if any, in inverse order of
maturity. Purchaser will make a good faith effort after Closing to collect all
rents in the usual course of Purchaser’s operation of the Property, but
Purchaser will not be obligated to institute any lawsuit or other collection
procedures to collect delinquent rents.




9

                         4.4.8         Either party shall be entitled to a
post-Closing adjustment for any incorrect proration or adjustment provided
written notice thereof is given to the other party within sixty (60) days of
Closing (or such longer period with respect to adjustments not capable of being
made or determined within such sixty (60) day period).

                         4.4.9         The provisions of this Section 4.4 shall
survive Closing for a period of sixty (60) days (or, in the case of adjustments
requiring a longer time in order to make a final determination as described in
Section 4.4.8, such longer period of time).

        4.5         Closing Costs.    Seller shall pay (i) the fees of any
counsel representing it in connection with this transaction; (ii) one-half (1/2)
of any escrow fee which may be charged by the Escrow Agent or Title Company; and
(iii) one-half (1/2) of all transfer and recordation taxes due and payable in
connection with this transaction. Purchaser shall pay (iv) one-half (1/2) of all
transfer and recordation taxes due and payable in connection with the transfer
of the Property; (v) the fees of any counsel representing Purchaser in
connection with this transaction; (vi) the fee for the title examination and the
Title Commitment and the premium for the Owner’s Policy of Title Insurance to be
issued to Purchaser by the Title Company at Closing; (vii) the cost of the
Survey; (viii) the fees for recording any documents conveying the Property to
Purchaser; and (ix) one-half (1/2) of any escrow fees charged by the Escrow
Agent or Title Company. All other costs and expenses incident to this
transaction and the closing thereof shall be paid by the party incurring same.

        4.6         Conditions Precedent to Obligation of Purchaser.    The
obligation of Purchaser to consummate the transaction hereunder shall be subject
to the fulfillment on or before the date of Closing of all of the following
conditions, any or all of which may be waived by Purchaser in its sole
discretion:

                        4.6.1         Seller shall have delivered to Purchaser
all of the items required to be delivered to Purchaser pursuant to the terms of
this Agreement, including but not limited to, those provided for in Section 4.2.

                        4.6.2         All of the representations and warranties
of Seller contained in this Agreement shall be true and correct in all material
respects as of the date of Closing (with appropriate modifications permitted
under this Agreement or not materially adverse to Purchaser).

                         4.6.3         Seller shall have performed and observed,
in all material respects, all covenants and agreements of this Agreement to be
performed and observed by Seller as of the date of Closing.

                        4.6.4         Seller and Purchaser shall have entered
into the Seller Lease.

        In the event any of the foregoing conditions are not fulfilled or waived
by Purchaser by Closing, this Agreement may, at Purchaser’s option, terminate
and the Earnest Money shall be returned to Purchaser.




10

        4.7         Conditions Precedent to Obligation of Seller.     The
obligation of Seller to consummate the transaction hereunder shall be subject to
the fulfillment on or before the date of Closing of all of the following
conditions, any or all of which may be waived by Seller in its sole discretion:

                        4.7.1         Seller shall have received the Purchase
Price as adjusted pursuant to and payable in the manner provided for in this
Agreement.

                         4.7.2         Purchasershall have delivered to Seller
all of the items required to be delivered to Seller pursuant to the terms of
this Agreement, including but not limited to, those provided for in Section 4.3.

                        4.7.3         All of the representations and warranties
of Purchaser contained in this Agreement shall be true and correct in all
material respects as of the date of Closing.

                        4.7.4         Purchaser shall have performed and
observed, in all material respects, all covenants and agreements of this
Agreement to be performed and observed by Purchaser as of the date of Closing.

ARTICLE 5
REPRESENTATIONS, WARRANTIES AND COVENANTS

        5.1         Representations and Warranties of Seller.    Seller hereby
makes the following representations and warranties to Purchaser as of the
Effective Date and as of the date of Closing:

                          5.1.1         Organization and Authority.    Seller is
validly existing under the laws of Indiana. Seller has the full right and
authority to enter into this Agreement and to transfer all of the Property to be
conveyed by Seller pursuant hereto and to consummate or cause to be consummated
the transactions contemplated herein to be made by Seller.

                         5.1.2          Pending Actions.    There is no action,
suit, arbitration, unsatisfied order or judgment, governmental investigation or
proceeding pending against the Property or the transaction contemplated by this
Agreement, which, if adversely determined, could individually or in the
aggregate have a material adverse effect on title to the Property or any portion
thereof, which could in any material way interfere with the consummation by
Seller of the transaction contemplated by this Agreement or which would impact
Seller’s ability to perform under the Seller Lease.

                         5.1.3         Leases.    Except as set forth in the
Rent Roll, (i) there are no other leases or occupancy agreements to which Seller
is a party affecting the Property, (ii) all Leases are in full force and effect,
and (iii) there exists no default under any Lease.

                         5.1.4          No Violations.    Seller has not
received prior to the Effective Date any written notification from any
governmental or public authority, nor does Seller otherwise have knowledge, that
the Property is in violation of any applicable fire, health, building, use,
occupancy or zoning laws where such violation remains outstanding and, if
unaddressed, would have a material adverse effect on the use of the Property as
currently owned and operated. Seller has received all permits, approvals and
consents necessary to own the Property and operate its business. Seller has
provided to Purchaser during the Inspection Period copies of all reports and
communications from consultants and professionals (i.e., architects and
engineers) relating to the structural, environmental and operational condition
and status of the Property.




11

                         5.1.5          Taxes and Assessments.    Seller has not
filed, and has not retained anyone to file, notices of protests against, or to
commence action to review, real property tax assessments against the Property,
which protests or actions are still unresolved.

                         5.1.6          Condemnation.     No condemnation
proceedings relating to the Property are pending nor has Seller received any
written notice of any threatened condemnation proceeding.

                         5.1.7          Insurance.     Seller has not received
any written notice from any insurance company or board of fire underwriters of
any defects or inadequacies in or on the Property or any part or component
thereof that would materially and adversely affect the insurability of the
Property or cause any material increase in the premiums for insurance for the
Property that have not been cured or repaired.

                         5.1.8          Environmental Matters.    To the best of
Seller’s knowledge, the Property is in compliance in all material respects with
all applicable federal, State, and local laws, ordinances and regulations
relating to air, water or noise pollution, or the production, storage, labeling
or disposition or release of Hazardous Materials (as hereinafter defined) or
Solid Wastes (as hereinafter defined) or the health, safety or environmental
conditions on, under or about the Property, including, without limitation, soil
and groundwater conditions (collectively, “Environmental Laws”). No Hazardous
Materials or Solid Wastes have been or are currently on, under or about the
Property. The term “Hazardous Materials” as used in this Agreement shall mean
any and all substances subject to governmental regulation of any type, or which
could subject Purchaser to liability of any type, including, but not limited to,
“hazardous substances,” “hazardous waste,” “hazardous materials,”
“pollutants,”“contaminants” or “toxic substances” in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. Section 9601, et seq.; the Hazardous Materials Transportation Act, 49
U.S.C. Section 1801 et seq.; the Resource Conservation and Recovery act, 42
U.S.C. Section 6901, et seq.; “hazardous chemicals” as defined under OSHA’s
hazard communication standard, 29 C.F.R. §1910.1200; and those substances
defined as “hazardous wastes” or as “hazardous substances” under the laws of the
State of Maryland; and in the regulations adopted, published and/or promulgated
pursuant to such laws. Hazardous Materials does not include materials ordinarily
and customarily used, stores, present or handled in the regular operation of the
multi-family apartment complexes, including but not limited to maintenance and
custodial supplies all in amounts permitted by applicable law. The term “Solid
Wastes” as used in the Agreement shall mean any and all substances subject to
governmental regulation of any type or which could subject Purchaser or the
Partnership to liability of any type, including, but not limited to, “solid
wastes” as defined in the Resource conservation and Recovery Act or under the
laws of the State of Maryland. Seller has not received any written notice from
any governmental agency or private or public entity advising that Seller is
responsible for or potentially responsible for response costs or response
actions with respect to a release, a threatened release or cleanup of substances
produced by, or resulting from, any business, commercial or industrial
activities, operations or processes related to the Property or the Seller or any
of their respective predecessors.




12

                         5.1.9          Collective Bargaining Agreements;
Pension Plans.    No collective bargaining agreements between Seller and any
labor organization apply to the operation and/or management of the Property, and
no pension, retirement, profit-sharing or similar plan or fund, ERISA qualified
or otherwise, has been established by Seller in connection with the Property and
no liabilities for pension or retirement payments exist in connection therewith.

                         5.1.10          No Default.    Seller is not in default
of any material covenant, condition, restriction, right of way, easement,
mortgage, deed of trust, lien or license affecting the Property that is to be
complied with by Seller.

                         5.1.11          No Options or Rights of Purchase.    No
person other than Purchaser has an option or right to purchase any or all of the
Property.

                         5.1.12          No Bankruptcy.    No petition in
bankruptcy (voluntary or involuntary) or for the appointment of a receiver or
trustee has been filed by or against Seller or is contemplated by Seller.

                         5.1.13          No Other Violations.    To the best of
Seller’s knowledge, this Agreement does not violate the terms of any other
contract or agreement to which Seller is a party.

                         5.1.14          Seller’s Representative.    As used
herein, the terms “to the best of Seller’s knowledge” and “Seller’s knowledge”
shall be limited to the actual knowledge of Peter Kissinger, Michael Silvon, and
Michael Cox.

        5.2          Survival of Seller’s Representations and Warranties.    The
representations and warranties of Seller set forth in Section 5.1 as updated by
Seller’s Closing Certificate to be delivered to Purchaser at Closing in
accordance with Subsection 4.2.6 hereof, shall survive the Closing for a period
of one (1) year.

        5.3         Operating Covenant of Seller.    Seller hereby covenants
with Purchaser to use reasonable efforts to operate and maintain the Property in
a manner generally consistent with the manner in which Seller has operated and
maintained the Property or caused the Property to be operated and maintained
until the Closing or earlier termination of this Agreement, including, without
limitation, with respect to Hazardous Materials.

        5.4         Representations and Warranties of Purchaser.    Purchaser
hereby represents and warrants to Seller:




13

                         5.4.1         Purchaser has the full right, power and
authority to purchase the Property as provided in this Agreement and to carry
out Purchaser’s obligations hereunder, and all requisite action necessary to
authorize Purchaser to enter into this Agreement and to carry out its
obligations hereunder have been, or by the Closing will have been, taken. The
person signing this Agreement on behalf of Purchaser is authorized to do so.

                        5.4.2         There is no action, suit, arbitration,
unsatisfied order or judgment, government investigation or proceeding pending
against Purchaser which, if adversely determined, could individually or in the
aggregate materially interfere with the consummation of the transaction
contemplated by this Agreement.

                         5.4.3         Purchaser has not established any pension
plan for employees which would cause Purchaser to be subject to the Employee
Retirement Income Security Act of 1974, as amended.

        5.5         Survival of Purchaser’s Representations and
Warranties.    The representation and warranties of Purchaser set forth in
Subsection 5.5 shall survive Closing and shall be a continuing representation
and warranty without limitation. All other representations and warranties of
Purchaser shall survive Closing for a period of one (1) year.

ARTICLE 6
DEFAULT

        6.1         Default by Purchaser.    If Purchaser fails to perform any
of its obligations under this Agreement and such default continues for a period
of ten (10) days after written notice from Purchaser (provided, however, that in
no circumstance shall Purchaser be entitled to notice or any cure period in
connection with Purchaser’s failure to proceed to Closing under this Agreement)
for any reason other than Seller’s default or the permitted termination of this
Agreement by either Seller or Purchaser as herein expressly provided, Seller
shall be entitled, as its sole remedy, to terminate this Agreement and receive
the Earnest Money as liquidated damages for the breach of this Agreement, it
being agreed between the parties hereto that the actual damages to Seller in the
event of such breach are impractical to ascertain and the amount of the Earnest
Money is a reasonable estimate thereof,

        6.2        Default by Seller.    In the event that Seller fails to
perform any of its obligations under this Agreement and such default continues
for a period of ten (10) days after written notice from Purchaser (provided,
however, that in no circumstance shall Seller be entitled to notice or any cure
period in connection with Seller’s failure to proceed to Closing under this
Agreement), Purchaser shall be entitled, as its sole remedy, either (a) to
receive the return of the Earnest Money, which return shall operate to terminate
this Agreement and release Seller and Purchaser from any and all liability
and/or obligation hereunder, or (b) to enforce specific performance of Seller’s
obligation to execute the documents required to convey the Property to
Purchaser, so long as a suit for specific performance is commenced by Purchaser
no more than one hundred eighty (180) days after the scheduled date of Closing,
it being understood and agreed that the remedy of specific performance shall not
be available to enforce any other obligation of Seller hereunder, in which case
Purchaser shall be entitled to recover its reasonable actual out of pocket costs
and expenses related to Sellers default, not to exceed $100,000. No provision of
this Agreement, including, without limitation, this Section 6.2, shall be deemed
to modify or limit Seller’s indemnity obligations or liability set forth herein,
including, as set forth in Section 9.1.




14

ARTICLE 7
RISK OF LOSS

        7.1         Minor Damage.    In the event of loss or damage to the
Property or any portion thereof which is not a Major Loss (as hereinafter
defined), this Agreement shall remain in full force and effect provided Seller
performs any necessary repairs or, at Seller’s option, assigns to Purchaser all
of Seller’s right, title and interest to any claims and proceeds Seller may have
with respect to any casualty insurance policies or condemnation awards relating
to the premises in question. In the event that Seller elects to perform repairs
upon the Property, Seller shall use reasonable efforts to complete such repairs
promptly and the date of Closing shall be extended a reasonable time in order to
allow for the completion of such repairs. If Seller elects to assign a casualty
claim to Purchaser, the Purchase Price shall be reduced by an amount equal to
the deductible amount under Seller’s insurance policy, if any, attributable to
such claim. Upon Closing, full risk of loss with respect to the Property shall
pass to Purchaser.

        7.2        Major Damage.    In the event of a Major Loss, either Seller
or Purchaser may terminate this Agreement by written notice to the other party,
in which event the Earnest Money shall be returned to Purchaser. If neither
Seller nor Purchaser elects to terminate this Agreement within ten (10) days
after Seller sends Purchaser written notice of the occurrence of the Major Loss,
then Seller and Purchaser shall be deemed to have elected to proceed with
Closing, in which event Seller shall, at Seller’s option, either (i) perform any
necessary repairs, or (ii) assign to Purchaser all of Seller’s right, title and
interest to any claims and proceeds Seller may have with respect to any casualty
insurance policies or condemnation awards relating to the premises in question.
In the event that Seller elects to perform repairs upon the Property, Seller
shall use reasonable efforts to complete such repairs promptly and the date of
Closing shall be extended a reasonable time in order to allow for the completion
of such repairs. If Seller elects to assign a casualty claim to Purchaser, the
Purchase Price shall be reduced by an amount equal to the deductible amount
under Seller’s insurance policy. Upon Closing, full risk of loss with respect to
the Property shall pass to Purchaser.

        7.3         Definition of “Major Loss”.    For purposes of Sections 7.1
and 7.2, “Major Loss” shall mean: (i) loss or damage to the Property or any
portion thereof such that the cost of repairing or restoring the premises in
question to a condition substantially identical to that of the premises in
question prior to the event of damage would be, in the opinion of an architect
selected by Seller and reasonably approved by Purchaser, equal to or greater
than FIVE HUNDRED THOUSAND DOLLARS ($500,000), and (ii) any loss due to a
condemnation which permanently and materially impairs the current use of the
Property. If Purchaser does not give notice to Seller of Purchaser’s reasons for
disapproving an architect within five (5) business days after receipt of notice
of the proposed architect, Purchaser shall be deemed to have approved the
architect selected by Seller.




15

ARTICLE 8
COMMISSIONS

        8.1         Brokerage Commissions.    Seller shall pay a broker fee to
CB Richard Ellis in connection with the purchase and sale of the Property and
shall indemnify and hold Purchaser harmless from and against any and all claims
related thereto. Each party agrees that should any claim be made for brokerage
commissions or finder’s fees by any broker or finder by, through or on account
of any acts of said party or its representatives, said party will indemnify and
hold the other party free and harmless from and against any and all loss,
liability, cost, damage and expense in connection therewith. The provisions of
this paragraph shall survive Closing.

ARTICLE 9
MISCELLANEOUS

        9.1         Indemnification. Seller shall indemnify, defend Purchaser,
its successors, assigns, members, agents and employees (the “Indemnified
Parties”) (with counsel acceptable to Purchaser) harmless from and against any
and all liabilities, damages, losses, claims, demands, judgments, fines,
penalties, settlement amounts, payments of amounts demanded, costs and expenses
(including, without limitation, reasonable attorneys’ fees and litigation costs)
and claims which the Indemnified Parties may incur, including, but not limited
to, in connection with any proceeding arising out of or resulting from (i) any
claims due to or arising out of death or injury to persons, or damage to the
property, which were sustained prior to the Closing as a result of, or alleged
to have been sustained prior to the Closing as a result of, the operation, use,
condition and/or upkeep of the Property prior to the Closing; (ii) liability for
federal, state or local income taxes, payroll taxes and property taxes
attributable to periods prior to the date of Closing; (iii) any loss, liability,
claim or action to which Purchaser is subjected as a result of any and all
business done, transactions entered into, or other actions taken by Seller, its
agents, employees and contractors; and (iv) any breach by Seller of any
representation, warranty, or covenant made by Seller in this Agreement. The
foregoing indemnity shall survive the Closing for a period of two (2) years.

        9.2         Public Disclosure.    Prior to and after Closing, any
release to the public of information with respect to the sale contemplated
herein or any matters set forth in this Agreement will be made only in the form
approved by Purchaser and Seller and their respective counsel.

        9.3         Assignment.     Seller may not assign its rights under this
Agreement without first obtaining Purchaser’s written approval, which approval
may be given or withheld in Purchaser’s sole discretion. The assignment of any
of Seller’s rights under this Agreement without Purchaser’s prior written
consent or any transfer, directly or indirectly, of any stock, partnership
interest or other ownership interest in Seller without Purchaser’s written
approval, which consent or approval, as the case may be, may be given or
withheld in Purchaser’s sole discretion, shall constitute a default by Seller
under this Agreement.




16

                         9.3.2         Purchaser shall give Seller prior written
notice of any proposed assignment of this Agreement. Such notice shall identify
the proposed assignee or transferee and the constituent individuals and/or
entities thereof and such further information with respect to the proposed
assignee or transferee and the constituent individuals and/or entities thereof,
as Seller may request. Purchaser’s assignment or transfer of this Agreement
shall not relieve Purchaser of its obligations under this Agreement.

        9.4         Notices. Any notice pursuant to this Agreement shall be
given in writing by (i) personal delivery, or (ii) reputable overnight delivery
service with proof of delivery, or (iii) United States Mail, postage prepaid,
registered or certified mail, return receipt requested, or (iv) legible
facsimile transmission sent to the intended addressee at the address set forth
below, or to such other address or to the attention of such other person as the
addressee shall have designated by written notice sent in accordance herewith,
and shall be deemed to have been given either at the time of personal delivery,
or, in the case of expedited delivery service or mail, as of the date of first
attempted delivery at the address and in the manner provided herein, or, in the
case of facsimile transmission, as of the date of the facsimile transmission
provided that an original of such facsimile is also sent to the intended
addressee by means described in clauses (i), (ii) or (iii) above. Unless changed
in accordance with the preceding sentence, the addresses for notices given
pursuant to this Agreement shall be as follows:

If to Seller:

Bioanalytical Systems, Inc.
300 W. Fayette Street
Baltimore, Maryland 21201
Fax:  (765) 497-1102

With a copy to:

Ice Miller
One American Square
Box 82001
Indianapolis, IN 46282
Attention:  Stephen Hackman, Esq.
Fax:  (317) 592-4666

If to Purchaser:

The Kevin F. Donohoe Company, Inc.
The Curtis Center, Suite 700
Independence Square West
Philadelphia, Pennsylvania 19106
Fax:  (215) 440-4010

With a copy to:

Gallagher Evelius & Jones LLP
218 N. Charles Street
Suite 400
Baltimore, Maryland 21201
Attention:  Mark P. Keener, Esq.
Fax:  (410) 468-2786




17

        9.5        Modifications.     This Agreement cannot be changed orally,
and no executory agreement shall be effective to waive, change, modify or
discharge it in whole or in part unless such executory agreement is in writing
and is signed by the parties against whom enforcement of any waiver, change,
modification or discharge is sought.

        9.6         Calculation of Time Periods.    Unless otherwise specified,
in computing any period of time described in this Agreement, the day of the act
or event after which the designated period of time begins to run is not to be
included and the last day of the period so computed is to be included, unless
such last day is a Saturday, Sunday or legal holiday under the laws of the State
in which the Property is located, in which event the period shall run until the
end of the next day which is neither a Saturday, Sunday or legal holiday. The
final day of any such period shall be deemed to end at 5 p.m., local time.

        9.7        Successors and Assigns.    The terms and provisions of this
Agreement are to apply to and bind the permitted successors and assigns of the
parties hereto.

        9.8        Entire Agreement.    This Agreement, including the Exhibits,
contains the entire agreement between the parties pertaining to the subject
matter hereof and fully supersedes all prior written or oral agreements and
understandings between the parties pertaining to such subject matter.

        9.9        Further Assurances.    Each party agrees that it will without
further consideration execute and deliver such other documents and take such
other action, whether prior or subsequent to Closing, as may be reasonably
requested by the other party to consummate more effectively the purposes or
subject matter of this Agreement. Without limiting the generality of the
foregoing, Purchaser shall, if requested by Seller, execute acknowledgments of
receipt with respect to any materials delivered by Seller to Purchaser with
respect to the Property. The provisions of this Section 10.11 shall survive
Closing.

        9.10        Counterparts.     This Agreement may be executed in
counterparts, and all such executed counterparts shall constitute the same
agreement. It shall be necessary to account for only one such counterpart in
proving this Agreement.




18

        9.11        Severability.     If any provision of this Agreement is
determined by a court of competent jurisdiction to be invalid or unenforceable,
the remainder of this Agreement shall nonetheless remain in full force and
effect.

        9.12        Applicable Law.    This Agreement is performable in the
state in which the Property is located and shall in all respects be governed by,
and construed in accordance with, the substantive federal laws of the United
States and the laws of such state. Seller and Purchaser hereby irrevocably
submit to the jurisdiction of any state or federal court sitting in the state in
which the Property is located in any action or proceeding arising out of or
relating to this Agreement and hereby irrevocably agree that all claims in
respect of such action or proceeding shall be heard and determined in a state or
federal court sitting in the state in which the Property is located. Purchaser
and Seller agree that the provisions of this Section 10.14 shall survive the
Closing of the transaction contemplated by this Agreement.

        9.13        No Third Party Beneficiary.    The provisions of this
Agreement and of the documents to be executed and delivered at Closing are and
will be for the benefit of Seller and Purchaser only and are not for the benefit
of any third party, and accordingly, no third party shall have the right to
enforce the provisions of this Agreement or of the documents to be executed and
delivered at Closing.

        9.14        Exhibits and Schedules.    The following schedules or
exhibits attached hereto shall be deemed to be an integral part of this
Agreement:

                        (a)         Exhibit A — Legal Description of the Land

                        (b)         Exhibit B — Rent Roll

                        (c)         Exhibit C — Operating Agreements Schedule

        9.15        Captions. The section headings appearing in this Agreement
are for convenience of reference only and are not intended, to any extent and
for any purpose, to limit or define the text of any section or any subsection
hereof.

        9.16        Construction. The parties acknowledge that the parties and
their counsel have reviewed and revised this Agreement and that the normal rule
of construction to the effect that any ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation of this Agreement
or any exhibits or amendments hereto.

        9.17        Termination of Agreement.    It is understood and agreed
that if either Purchaser or Seller terminates this Agreement pursuant to a right
of termination granted hereunder, such termination shall operate to relieve
Seller and Purchaser from all obligations under this Agreement, except for such
obligations as are specifically stated herein to survive the termination of this
Agreement.




19

        9.18        Survival.     The provisions of this Article 10 and any
other provisions of this Agreement which by their terms are intended to be
performed or be applicable after Closing shall survive Closing or any
termination of this Agreement prior thereto and shall not be merged into the
execution and delivery of the Deed. The foregoing is in addition to and not in
exclusion of any survival provisions elsewhere set forth in this Agreement.

        9.19        No Recordation.    Neither this Agreement nor any memorandum
of the terms hereof shall be recorded or otherwise placed of public record and
any breach of this covenant shall, unless the party not placing same of record
is otherwise in default hereunder, entitle the party not placing same of record
to pursue its rights and remedies under Article 6.

        9.20        Confidentiality.     All information (collectively,
“Inspection Material”) acquired by Purchaser or any of its Representatives (as
hereinafter defined) with respect to the Property, whether delivered by Seller
or any of its Representatives or obtained by Purchaser as a result of its
inspection of the Property, examination of Seller’s files or otherwise shall be
kept in confidence prior to Closing and shall not be disclosed prior to Closing
to any individual or entity other than those Representatives of Purchaser who
need to know the information for the purpose of assisting Purchaser in making a
determination as to whether the Property is suitable for Purchaser’s purpose. As
used herein, “Representative” shall mean any employee, officer, director,
shareholder, owner, affiliate, agent or representative of a party as well as
Purchaser’s investors, potential investors, lenders, potential lenders,
consultants and attorneys for Purchaser and/or any and all of the foregoing. In
the event of a breach or threatened breach by Purchaser or its Representatives
of this Section 9.20, Purchaser acknowledges and agrees that such action will
cause irreparable harm to Seller for which any remedy at law will be inadequate,
and Seller shall be entitled to an injunction restraining Purchaser or its
Representatives from disclosing, in whole or in part, any Inspection Material.
The provisions of this Section shall not survive the Closing, but shall continue
in full force and effect notwithstanding the prior termination of this Agreement
pursuant to any right of termination granted herein or otherwise.

[Signatures follow on next page]




20

        IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
as of the Effective Date.

  SELLER:

PKLB LIMITED PARTNERSHIP

By:  BASi MARYLAND, INC., General Partner


By:  /s/  Michael P. Silvon, Ph.D.

--------------------------------------------------------------------------------

Name:  Michael P. Silvon, Ph.D.
Title:  Secretary



PURCHASER:

THE KEVIN F. DONOHOE COMPANY, INC.


By:  /s/  Henry B. Glover, Jr.

--------------------------------------------------------------------------------

Name:  Henry B. Glover, Jr.
Title:  Vice President





21